PER CURIAM.
This is an appeal from a judgment in a contract and promissory note case.
We deem the evidence sufficient to support the judgment against appellants based upon an oral agreement for a loan. It is clear from the evidence, however, that the loan was usurious. The court erred in failing to require the statutory forfeiture and assess any statutory penalties which may apply. The judgment is affirmed in all respects except as relates to interest forfeiture and penalties. We remand for entry of an amended judgment to assess forfeiture and any applicable penalties regarding usurious interest charged or received.
REVERSED AND REMANDED.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.